EXHIBIT 10.1


EXECUTIVE EMPLOYMENT AGREEMENT


THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is effective Jan 16, 2016,
between the Executive who is acknowledging his/her agreement with its terms Tom
Marano (“Executive”) and ABM (referred to herein as “Company” or “ABM”).


1.
EMPLOYMENT. In consideration of the terms and commitments contained in this
Agreement, Executive agrees to and acknowledges the following:



2.
DUTIES, RESPONSIBILITIES AND TITLE. Executive shall assume and perform such
duties, functions and responsibilities relating to Executive's employment with
Company as may be assigned from time to time by the Company. Executive's title
shall be Executive Vice President of ABM Aviation, subject to modification as
determined by the Company's Chief Executive Officer (“CEO”).



3.
COMPENSATION. Company agrees to compensate Executive, and Executive agrees to
accept as compensation in full, a base salary, less applicable state and federal
withholdings, paid according to the Company's standard payroll practices.
Executive will also be eligible for short-term discretionary incentive awards
pursuant to the terms of the Performance Incentive Program or any applicable
successor program (“Bonus”) or applicable severance policy, subject to the terms
and conditions of the applicable program. Further, Executive is eligible to
receive awards under the 2006 Equity Incentive Plan, as amended and restated, or
any applicable successor plan, subject to the terms and conditions of the
applicable plan and as determined by the Company in its discretion.



4.
COMPLIANCE WITH LAWS AND POLICIES. Executive shall dedicate his/her full
business time and attention to the performance of duties hereunder, perform
his/her duties in good faith and to a professional standard, and fully comply
with all laws and regulations pertaining to the performance of his/her
responsibilities, all ethical rules, ABM’s Code of Business Conduct and Ethics,
ABM’s Recoupment Policy as well as any and all of policies, procedures and
instructions of Company and ABM.



5.
RESTRICTIVE COVENANTS. In consideration of the compensation, contract term,
potential Severance Benefits, continued employment provided by Company, as well
as the access Company will provide Executive to its Confidential Information, as
defined below, and current and prospective customers, all as necessary for the
performance of Executive’s duties hereunder, Executive hereby agrees to the
following during Executive's employment and thereafter as provided:



5.1
CONFIDENTIAL INFORMATION DEFINED. Confidential Information includes but is not
limited to: (i) Company and its subsidiary companies’ trade secrets, knowhow,
ideas, applications, systems, processes and other confidential information which
is not generally known to and/or readily ascertainable through proper means by
the general public; (ii) plans for business development, marketing, business
plans and strategies, budgets and financial statements of any kind, costs and
suppliers, including methods, policies, procedures, practices, devices and other
means used by Company and its subsidiaries in the operation of its business,
pricing plans and strategies, as well as information about Company and
affiliated entity pricing structures and fees, unpublished financial
information, contract provisions, training materials, profit margins and bid
information; (iii) Information regarding the skills, abilities, performance and
compensation of other employees of the Company or its subsidiaries, or of the
employees of any company that contracts to provide services to the Company or
its subsidiaries; (iv) information of third parties to which Executive had
access by virtue of Executive’s employment, including, but not limited to
information on customers, prospective customers, and/or vendors, including
current or prospective customers’ names, contact information, organizational
structure(s), and their representatives responsible for considering the entry or
entering into agreements for those services, and/or products provided by Company
and its subsidiaries; customer leads or referrals; customer preferences, needs,
and requirements (including customer likes and dislikes, as well as supply and
staffing requirements) and the manner in which they have been met by Company or
its subsidiaries; customer billing procedures, credit limits and payment
practices; and customer information with respect to contract and relationship
terms and conditions, pricing, costs, profits, sales, markets, plans for future
business and other development; purchasing techniques; supplier lists; (v)
information contained in Company’s LCMS database, JDE, LMS or similar systems;
and (vi) any and all information related to past, current or future acquisitions
between Company or Company-affiliated entities including information used or
relied upon for said acquisition (“Confidential Information”).



For purposes of this Agreement, ABM includes ABM Industries Incorporated and its
affiliated and subsidiary companies. Executive understands and agrees that
Executive’s employer may be a subsidiary of ABM Industries Incorporated and not
ABM Industries Incorporated.

--------------------------------------------------------------------------------

EXHIBIT 10.1




5.2
NON-DISCLOSURE. Company and Executive acknowledge and agree that Company has
invested significant effort, time and expense to develop its Confidential
Information. Except In the proper performance of this Agreement, Executive
agrees to hold all Confidential Information in the strictest confidence, and to
refrain from making any unauthorized use or disclosure of such information both
during Executive’s employment and at all times thereafter. Except in the proper
performance of this Agreement, Executive shall not directly or indirectly
disclose, reveal, transfer or deliver to any other person or business, any
Confidential Information which was obtained directly or indirectly by Executive
from, or for, Company or its subsidiaries or by virtue of Executive’s
employment. This Confidential Information has unique value to the Company and
its subsidiaries, is not generally known or readily available by proper means to
their competitors or the general public, and could only be developed by others
after investing significant effort, time, and expense. Executive understands
that Company or its subsidiaries would not make such Confidential Information
available to Executive unless Company was assured that all such Confidential
Information will be held in trust and confidence in accordance with this
Agreement and applicable law. Executive hereby acknowledges and agrees to use
this Confidential Information solely for the benefit of Company and its
affiliated entities. In addition, Executive agrees that at all times after the
voluntary or involuntary termination of Executive's employment, Executive shall
not attempt to seek, seek, attempt to solicit, solicit, or accept work from of
any customer or active customer prospect of Company or any other
Company-affiliated entity through the direct or indirect use of any Confidential
Information or by any other unfair or unlawful business practice.



5.3
NON-SOLICITATION OF EMPLOYEES. Executive acknowledges and agrees that Company
has developed its work force as the result of its investment of substantial
time, effort, and expense. During the course and solely as a result of
Executive's employment with Company, Executive will come into contact with
officers, directors, employees, and/or independent contractors of Company and
affiliated-entities, develop relationships with and acquire Information
regarding their knowledge, skills, abilities, salaries, commissions, benefits,
and/or other matters that are not generally known to the public. Executive
further acknowledges and agrees that hiring, recruiting, soliciting, or inducing
the termination of such individuals will cause increased expenses and a loss of
business, Accordingly, Executive agrees that while employed by Company and for a
period of twelve months following the termination of Executive’s employment
(whether termination is voluntary or Involuntary), Executive will not directly
or indirectly solicit, hire, recruit or otherwise encourage, assist in or
arrange for any officer, director, employee, and/or Independent contractor to
terminate his/her business relationship with Company or any other
Company-affiliated entity except in the proper performance of this Agreement.
This prohibition against solicitation shall include but not be limited to: (i)
identifying to other companies or their agents, recruiting or staffing firms, or
other third parties the Company officers, directors, employees, or independent
contractors who have specialized knowledge concerning Company's business,
operations, processes, methods, or other confidential affairs or who have
contacts, experience, or relationships with particular customers; (ii)
disclosing or commenting to other companies or their agents, recruiting or
staffing firms, or other third parties regarding the quality or quantity of
work, specialized knowledge, or personal characteristics of any person still
engaged by Company or any other Company-affiliated entity; and (iii) providing
such information to prospective companies or their agents, recruiting or
staffing firms, or other third parties preceding possible engagement.



5.4
NON-SOLICITATION OF CUSTOMERS. Executive acknowledges and agrees that Company
and its subsidiaries have identified, solicited, and developed their customers
and developed customer relationships as the result of their investment of
significant time, effort, and expense and that Company has a legitimate business
interest in protecting these relationships. Executive further acknowledges that
Executive would not have been privy to these relationships were it not for
Executive’s employment by Company. Executive further acknowledges and agrees
that the loss of such customers and clients would damage Company and potentially
cause Company great and irreparable harm. Consequently, Executive covenants and
agrees that during and for twelve months following the termination of
Executive’s employment with Company (whether such termination is voluntary or
involuntary), Executive shall not, directly or indirectly, for the benefit of
any person or entity other than the Company, attempt to seek, seek, attempt to
solicit, solicit, or accept work from any customer, client or active customer
prospect: (i) with whom Executive developed a relationship while employed by
Company or otherwise obtained Confidential Information about for the purpose of
diverting business from Company or an affiliated entity; and (ii) that is
located in a state or foreign country in which: (a) the



For purposes of this Agreement, ABM includes ABM Industries Incorporated and its
affiliated and subsidiary companies. Executive understands and agrees that
Executive’s employer may be a subsidiary of ABM Industries Incorporated and not
ABM Industries Incorporated.

--------------------------------------------------------------------------------

EXHIBIT 10.1


Executive performed work, services, or engaged in business activity on behalf of
the Company within the twelve-month period preceding the effective date of
Executive’s termination of employment and/or (b) where the Company has business
operations and Executive was provided Confidential Information regarding the
Company’s business activities in those territories within the twelve­ month
period preceding the effective date of Executive’s termination of employment.
This Section 5.4 shall not apply if the State of Employment is California.


5.5
POST EMPLOYMENT COMPETITION. Executive agrees that while employed by the Company
and for a period of twelve months following Executive’s termination of
employment (whether such termination is voluntary or involuntary), Executive
shall not work, perform services for, or engage in any business, enterprise, or
operation that engages in a Competing Business (as defined below) in a
Restricted Territory (as defined below). For purposes of this Agreement,
“Competing Business” means the provision of any goods, products, or services
that are the same or substantially similar to those provided by the Company, or
any Company­ affiliated entity of which Executive had Confidential Information,
in the twelve-month period preceding the effective date of Executive’s
termination of employment. Executive acknowledges that the Company and its
subsidiaries are engaged in business in various states throughout the U.S. and
various international locations. Accordingly, and in view of the nature of
Executive's nationwide position and responsibilities, “Restricted Territory” as
used herein means each state and each foreign country: (i) in which Executive
performed work, services, or engaged in business activity on behalf of the
Company within the twelve-month period preceding the effective date of
Executive’s termination of employment; and/or (ii) where the Company has
business operations and Executive was provided Confidential Information
regarding the Company’s business activities in those territories within the
twelve-month period preceding the effective date of Executive’s termination of
employment. The restrictions in Section 5.5 shall only apply if, within the
twelve-month period prior to the effective date of Executive’s termination,
Executive was employed by the Company to perform sales, marketing, and/or
operational activities, or was directly involved in corporate development and
strategy (i.e. mergers, acquisitions, divestitures and/or other corporate
strategic initiatives) for the Company or its subsidiaries/affiliates. Further,
Section 5.5 shall not apply if the State of Employment is California.



5.6
NON-DISPARAGEMENT. Following the severance of Executive’s employment for any
reason, Executive agrees not to make any statement or take any action which
disparages, defames, or places in a negative light Company, Company-affiliated
entities, or its or their reputation, goodwill, commercial interests or past and
present officers, directors, employees, consultants, and/or agents.



5.7
CREATIONS. The terms and conditions set forth in Appendix A attached hereto are
hereby incorporated by reference as though fully set forth herein.



5.8
CONFIDENTIAL INFORMATION OF OTHERS. Executive will not use, disclose to the
Company or induce the Company to use any legally protected confidential,
proprietary or trade secret information or material belonging to others which
comes into Executive’s knowledge or possession at any time, nor will Executive
use any such legally protected information or material in the course of
Executive’s employment with the Company. Executive has no other agreements or
relationships with or commitments to any other person or entity that conflicts
with Executive’s obligations to the Company as an employee of the Company or
under this Agreement, and Executive represents that Executive’s employment will
not require Executive to violate any legal obligations to any third-party. In
the event Executive believes that Executive’s work at the Company would make it
difficult for Executive not to disclose to the Company any legally protected
confidential, proprietary or trade secret information or materials belonging to
others, Executive will immediately inform the Company’s Senior Vice President of
Human Resources. Executive has not entered into, and Executive agrees Executive
will not enter into, any oral or written agreement in conflict with this
Agreement.



5.9
COOPERATION WITH LEGAL MATTERS. During Executive’s employment with Company and
thereafter, Executive shall cooperate with Company and any Company-affiliated
entity in its or their investigation, defense or prosecution of any potential,
current or future legal matter in any forum, including but not limited to
lawsuits, administrative charges, audits, arbitrations, and internal and
external investigations. Executive’s cooperation shall include, but is not
limited to, reviewing and preparing documents and reports, meeting with
attorneys representing any Company-affiliated entity, providing truthful
testimony, and communicating Executive’s knowledge of relevant facts to any



For purposes of this Agreement, ABM includes ABM Industries Incorporated and its
affiliated and subsidiary companies. Executive understands and agrees that
Executive’s employer may be a subsidiary of ABM Industries Incorporated and not
ABM Industries Incorporated.

--------------------------------------------------------------------------------

EXHIBIT 10.1


attorneys, experts, consultants, investigators, employees or other
representatives working on behalf of an Company-affiliated entity. Except as
required by law, Executive agrees to treat all information regarding any such
actual or potential investigation or claim as confidential. Executive also
agrees not to discuss or assist in any litigation, potential litigation, claim,
or potential claim with any individual (or their attorney or investigator) who
is pursuing, or considering pursuing, any claims against the Company or a
Company-affiliated entity unless required by law. In performing the tasks
outlined in this Section 5.9, Executive shall be bound by the covenants of good
faith and veracity set forth in ABM’s Code of Business Conduct and Ethics and by
all legal obligations. Nothing herein is intended to prevent Executive from
complying in good faith with any subpoena or other affirmative legal obligation.
Executive agrees to notify the Company immediately in the event there is a
request for information or inquiry pertaining to the Company, any Company­
affiliated entity, or Executive’s knowledge of or employment with the Company.
In performing responsibilities under this Section following termination of
employment for any reason and after Executive has received all Severance
Benefits (as defined below) which Executive is eligible to receive pursuant to
Section 7.2 (“Severance Period”), if any, Executive shall be compensated for
Executive’s time at an hourly rate of $250 per hour. However, during any period
in which Executive is an employee of the Company or during the Severance Period,
Executive shall not be so compensated.


5.10
REMEDIES AND DAMAGES. The parties agree that compliance with Sections 5.1 -5.7
of the Agreement and Appendix A is necessary to protect the business and
goodwill of Company, that the restrictions contained herein are reasonable and
that any breach of this Section will result in irreparable and continuing harm
to Company, for which monetary damages will not provide adequate relief.
Accordingly, in the event of any actual or threatened breach of any covenant or
promise made by Executive in Section 5, Company and Executive agree that Company
shall be entitled to all appropriate remedies, including temporary restraining
orders and injunctions enjoining or restraining such actual or threatened
breach. Executive hereby consents to the issuance thereof forthwith by any court
of competent jurisdiction.



5.11
LIMITATIONS. Nothing in this Agreement shall be binding upon the parties to the
extent it is void or unenforceable for any reason in the State of Employment,
including, without limitation, as a result of any law regulating competition or
proscribing unlawful business practices; provided, however, that to the extent
that any provision in this Agreement could be modified to render it enforceable
under applicable law, it shall be deemed so modified and enforced to the fullest
extent allowed by law.



6.
AT-WILL. The employment of Executive shall be “at-will” at all times. The
Company or Executive may terminate Executive’s employment with the Company at
any time, without any advance notice, for any reason or no reason at all,
notwithstanding anything to the contrary contained in or arising from any
statements, policies or practices of the Company relating to the employment,
discipline or termination of its employees. Following the termination of
Executive’s employment, the Company shall pay to Executive all compensation to
which Executive is entitled up through the date of termination. Thereafter, all
obligations of the Company under this Agreement shall cease other than those set
forth in Section 7.



7.
TERMINATION OF EMPLOYMENT.



7.1
TERMINATION BY COMPANY FOR CAUSE. Where the Company terminates Executive’s
employment for Cause, all obligations of the Company under this Agreement shall
cease, other than those set forth in Section 6. For purposes of this Agreement,
“Cause” shall mean the occurrence of one of the following: (i) Executive’s
serious misconduct, dishonesty, disloyalty, or insubordination; (ii) Executive’s
conviction (or entry of a plea bargain admitting criminal guilt) of any felony
or a misdemeanor involving moral turpitude; (iii) drug or alcohol abuse that has
a material or potentially material effect on the Company’s reputation and/or on
the performance of Executive’s duties and responsibilities under this Agreement;
(iv) Executive’s failure to substantially perform Executive’s duties and
responsibilities under this Agreement for reasons other than death or
Disability, as defined below; (v) Executive’s repeated inattention to duty for
reasons other than death or Disability; (vi) Executive’s material violation of
the Company’s Code of Business Conduct; and (vii) any other material breach of
this Agreement by Executive.



7.2
TERMINATION BY COMPANY WITHOUT CAUSE. Where the Company terminates Executive’s
employment in the absence of a good faith determination of Cause by the, and
Executive’s employment



For purposes of this Agreement, ABM includes ABM Industries Incorporated and its
affiliated and subsidiary companies. Executive understands and agrees that
Executive’s employer may be a subsidiary of ABM Industries Incorporated and not
ABM Industries Incorporated.

--------------------------------------------------------------------------------

EXHIBIT 10.1


is not terminated due to death or Disability (as defined below), severance
benefits (“Severance Benefits”), eligibility is twelve (12) months of base
salary plus pro-rated bonus, determined by actual results, and paid at the same
time as other Executive bonuses, which Executive may be eligible to receive
shall be governed by the terms of the ABM Severance Policy, or any policy or
plan of the Company as in effect as of the termination date (collectively, the
“Policy”), which Policy may be modified, amended, suspended and/or terminated at
any time for any reason by the Company in its sole discretion; provided, that,
notwithstanding anything to the contrary set forth in the Policy, Executive’s
eligibility to receive the Severance Benefits is conditioned on Executive’s
continued compliance with all continuing obligations under this Agreement,
including but not limited to those set forth In Section 5. Executive shall not
have any other rights or claims under this Agreement, and all other obligations
of the Company under this Agreement shall cease.


7.3
VOLUNTARY TERMINATION BY EXECUTIVE. Executive may give written notice of
Executive’s resignation of employment at any time during this Agreement pursuant
to Section 6, and thereafter, all obligations of the Company under this
Agreement shall cease. Executive is requested to provide sixty (60) days’
written notice of Executive’s resignation or as much time as reasonable under
the circumstances. Company reserves the right to relieve Executive of
Executive’s duties at the Company's discretion following notice of Executive’s
intent to resign.



7.4
DEATH OR DISABILITY. Executive’s employment hereunder shall automatically
terminate upon the death of Executive and may be terminated at the Company’s
discretion as a result of Executive’s Disability. “Disability” means Executive’s
substantial inability to perform Executive’s essential duties and
responsibilities under this Agreement for either 90 consecutive days or a total
of 120 days out of 365 consecutive days as a result of a physical or mental
illness, injury or impairment, all as determined in good faith by the Company.
If Executive’s employment is terminated by the Company due to Executive’s death
or Disability, Executive, or, upon death, to Executive’s designated beneficiary
or estate, as applicable, shall be eligible to receive a prorated Bonus based on
the length of performance in the applicable performance period prior to death or
Disability. In the case of Disability, Executive’s eligibility to receive the
prorated Bonus is conditioned on: (i) Executive having first signed a release
agreement in the form provided by the Company and the release becoming
irrevocable by its terms within sixty (60) calendar days following the date of
Executive’s termination of employment; and (ii) Executive’s continued compliance
with all continuing obligations under this Agreement, including but not limited
to those set forth in Section 5. Thereafter, Executive and Executive’s
designated beneficiary or estate, as applicable, shall not have any other rights
or claims under this Agreement, and all other obligations of the Company under
this Agreement shall cease.



7.5
TIMING OF PAYMENTS. In the event that Executive becomes entitled to receive
Severance Benefits pursuant to Section 7.2, Executive shall receive such
payments pursuant to the terms set forth in the Policy. Any pro-rated Bonus that
becomes payable to Executive pursuant to Section 7.4 shall be paid to Executive
at the end of the applicable performance period when such payments are made to
other participants and in accordance with the terms of the applicable plan or
program, provided that in no event shall any such payment be made to Executive
later than March 15th of the calendar year following the calendar year in which
Executive incurs a Disability, For the avoidance of doubt, the parties intend
that any payments that become payable to Executive pursuant to Section 7.4 shall
be exempt from 409A of the Internal Revenue Code as a short-term deferral within
the meaning of Treasury Regulation section 1.409A-1(d).



7.6
EXCESS PARACHUTE PAYMENTS. Subject to a Release between Executive and the
Company approved by the Board of Directors or the Compensation Committee of ABM,
if the Severance Benefits, an equity award, and/or any other benefit provided
based on an agreement between Executive and the Company would be an excess
parachute payment (“Total Benefits”), but for the application of this Section,
then the Total Benefits will be reduced to the minimum extent necessary (but in
no event to less than zero) so that no portion of any such payment or benefit,
as so reduced, constitutes an excess parachute payment; provided, however, that
the foregoing reduction will not be made if such reduction would result in
Executive receiving an amount determined on an after-tax basis, taking into
account the excise tax imposed pursuant to Section 4999 of the Code, or any
successor provision thereto, any tax imposed by any comparable provision of
state law and any applicable federal, state and local income and employment
taxes (the “After-Tax Amount”) less than ninety percent (90%) of the After-Tax
Amount of the Total Benefits without regard to this clause. Whether requested by
the Executive



For purposes of this Agreement, ABM includes ABM Industries Incorporated and its
affiliated and subsidiary companies. Executive understands and agrees that
Executive’s employer may be a subsidiary of ABM Industries Incorporated and not
ABM Industries Incorporated.

--------------------------------------------------------------------------------

EXHIBIT 10.1


or the Company, the determination of whether any reduction Total Benefits to be
provided to Executive is required pursuant this Section, and the value to be
assigned to the Executive’s covenants in Section 5 hereof for purposes of
determining the amount, if any, of the “excess parachute payment” under Section
280G of the Code will be made at the expense of the Company by the Company’s
independent accountants or benefits consultant. The determination of whether any
reduction in Severance Benefits, equity award(s) and/or any other agreement or
otherwise is required pursuant to the preceding sentence will be made at the
expense of the Company by independent accountants selected by Company or the
Company’s benefits consultant. The fact that Executive’s right to Total Benefits
may be reduced by reason of the limitations contained in this paragraph will not
of itself limit or otherwise affect any other rights of Executive under any
other agreement. In the event that any payment or benefit intended to be
provided is required to be reduced pursuant to this Section, Executive will be
entitled to designate the payments and/or benefits to be so reduced in order to
give effect to this Section, provided, however, that payments that do not
constitute deferred compensation within the meaning of Section 409A will be
reduced first. The Company will provide Executive with all information
reasonably requested by Executive to permit Executive to make such designation.
In the event that Executive fails to make such designation within ten (10)
business days after receiving notice from the Company of a reduction under this
Section, the Company may affect such reduction in any manner it deems
appropriate. The term “excess parachute payment” as used in this paragraph means
a payment that creates an obligation for Executive to pay excise taxes under
Section 280G of the Internal Revenue Code of 1986, as amended, or any successor
statute.


7.7
ACTIONS UPON TERMINATION. Upon termination of Executive’s employment for any
reason, Executive shall be deemed to have immediately resigned as an officer
and/or director of the Company and of any Company subsidiaries or affiliates,
including any LLCs or joint ventures, as applicable. Further, if during
employment Executive held any membership or position as a representative of the
Company for any outside organization (such as BOMA, IREM, IFMA or BSCIA), or as
a trustee for a union trust fund (such as a Taft-Hartley or similar fund), upon
termination of Executive’s employment for any reason, Executive shall be deemed
to have resigned from such membership or position, or trustee position, and
shall cooperate fully with the Company in any process whereby the Company
designates a new representative to replace the position vacated by Executive.
Executive also agrees that all property (including without limitation all
equipment, tangible proprietary information, documents, records, notes,
contracts and computer-generated materials) furnished to or created or prepared
by Executive incident to Executive’s employment with the Company belongs to the
Company and shall be promptly returned to the Company upon termination of
Executive’s employment.



7.8
WITHHOLDING AUTHORIZA TION. To the fullest extent permitted under the laws of
the State of Employment hereunder, Executive authorizes Company to withhold from
any Severance Benefits otherwise due to Executive and from any other funds held
for Executive’s benefit by Company, any damages or losses sustained by Company
as a result of any material breach or other material violation of this Agreement
by Executive, pending resolution of any underlying dispute.



8.    NOTICES.


8.1
ADDRESSES. Any notice required or permitted to be given pursuant to this
Agreement shall be in writing and delivered in person, or sent prepaid by
certified mail, overnight express, or electronically to the party named at the
address set forth below or at such other address as either party may hereafter
designate in writing to the other party:



Executive:        Tom Marano
3 Cordoba Court
Palm Coast, Florida 32137




Company:        ABM
551 Fifth Avenue, Suite 300
New York, NY 10176
Attention: Senior Vice President of Human Resources




For purposes of this Agreement, ABM includes ABM Industries Incorporated and its
affiliated and subsidiary companies. Executive understands and agrees that
Executive’s employer may be a subsidiary of ABM Industries Incorporated and not
ABM Industries Incorporated.

--------------------------------------------------------------------------------

EXHIBIT 10.1


8.2
RECEIPT. Any such notice shall be assumed to have been received when delivered
in person or 48 hours after being sent in the manner specified above.



9.
GENERAL PROVISIONS.



9.1
GOVERNING LAW. This Agreement shall be interpreted and enforced in accordance
with the laws of the State of Employment, which, for purposes of this Agreement,
shall mean the state where Executive is regularly and customarily employed and
where Executive’s primary office is located.



9.2
NO WAIVER. Failure by either party to enforce any term or condition of this
Agreement at any time shall not preclude that party from enforcing that
provision, or any other provision of this Agreement, at any later time.



9.3
SEVERABILITY. It is the desire and intent of the parties that the provisions of
this Agreement be enforced to the fullest extent permissible under the law and
public policies applied in each jurisdiction in which enforcement is sought.
Accordingly, in the event that any provision of this Agreement would be held in
any jurisdiction to be invalid, prohibited or unenforceable for any reason, such
provision, as to such jurisdiction, shall be ineffective, without invalidating
the remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction. Notwithstanding the
foregoing, if such provision could be more narrowly drawn so as not to be
invalid, prohibited or unenforceable in such jurisdiction, it shall, as to such
jurisdiction, be either automatically deemed so narrowly drawn, or any court of
competent jurisdiction is hereby expressly authorized to redraw it in that
manner, without invalidating the remaining provisions of this Agreement or
affecting the validity or enforceability of such provision in any other
jurisdiction.



9.4
SURVIVAL. All terms and conditions of this Agreement which by reasonable
implication are meant to survive the termination of this Agreement, including
but not limited to the provisions of Sections 5.1 - 5.9 of this Agreement, shall
remain in full force and effect after the termination of this Agreement.



9.5
REPRESENTATIONS BY EXECUTIVE. Executive represents and agrees that Executive has
carefully read and fully understands all of the provisions of this Agreement,
that Executive is voluntarily entering into this Agreement and has been given an
opportunity to review all aspects of this Agreement with an attorney, if
Executive chooses to do so. Executive understands and agrees that Executive’s
employment with the Company is at-will and that nothing in this Agreement is
intended to create a contract of employment for any fixed or definite term.
Executive understands Executive is also now eligible for Severance Benefits to
which Executive was not previously entitled and acknowledges the value of such
benefits. Executive also represents that Executive will not make any
unauthorized use of any confidential or proprietary information of any third
party in the performance of Executive's duties under this Agreement and that
Executive is under no obligation to any prior employer or other entity that
would preclude or interfere with the full and good faith performance of
Executive’s obligations hereunder.



9.6
ENTIRE AGREEMENT. Unless otherwise specified herein, this Agreement, together
with Appendix A, sets forth every contract, understanding and arrangement as to
the employment relationship between Executive and Company, and may only be
changed by a written amendment signed by both Executive and Company’s CEO,
Senior Vice President of Human Resources or Vice President of Human Resources.



9.6.a
NO EXTERNAL EVIDENCE. The parties intend that this Agreement speak for itself,
and that no evidence with respect to its terms and conditions other than this
Agreement itself may be introduced in any arbitration or judicial proceeding to
interpret or enforce this Agreement.



9.6b
OTHER AGREEMENTS. It is specifically understood and accepted that this Agreement
supersedes all oral and written employment agreements between Executive and
Company prior to the date of this Agreement. However, It is expressly understood
that, notwithstanding any provision to the contrary contained in this Agreement
(whether explicit or implicit), the terms and restrictions set forth in any
Asset Purchase Agreement, Merger Agreement or Stock Purchase Agreement or any
agreements ancillary thereto, entered into by and between Executive and any
ABM-affiliated entity setting forth Executive’s duties under a Covenant Not



For purposes of this Agreement, ABM includes ABM Industries Incorporated and its
affiliated and subsidiary companies. Executive understands and agrees that
Executive’s employer may be a subsidiary of ABM Industries Incorporated and not
ABM Industries Incorporated.

--------------------------------------------------------------------------------

EXHIBIT 10.1


To Compete in connection with the sale of such assets, shall remain in full
force and effect during employment and thereafter.


9.6c
AMENDMENTS. This Agreement may not be amended except in a writing approved by
the CEO or CHRO and signed by the Executive.



IN WITNESS WHEREOF, Executive and Company have executed this Agreement as of the
date set forth above.


EXECUTIVE:    Tom Marano


Signature:     /s/ Tom Marano                


Date:         1/26/2016                    


COMPANY:    ABM


Signature:     /s/ David Goodes                


Date:         1/27/2016                    
APPENDIX A


A.
ASSIGNMENT. Executive hereby assigns, and agrees to assign, to the Company,
without additional compensation, Executive’s entire right, title and interest in
and to (a) all Creations , and (b) all benefits, privileges, causes of action
and remedies relating to the Creations, whether before or hereafter accrued
(including, without limitation, the exclusive rights to apply for and maintain
all such registrations, renewals and/or extensions; to sue for all past, present
or future infringements or other violations of any rights in the Creation; and
to settle and retain proceeds from any such actions). As used herein, the term
Creations includes, but is not limited to, creations, inventions, works of
authorship, ideas, processes, technology, formulas, software programs, writings,
designs, discoveries, modifications and improvements, whether or not patentable
or reduced to practice and whether or not copyrightable, that relate in any
manner to the actual or demonstrably anticipated business or research and
development of the Company or its affiliates, and that are made, conceived or
developed by Executive (either alone or jointly with others), or result from or
are suggested by any work performed by Executive (either alone or jointly with
others) for or on behalf of the Company or its affiliates: (i) during the period
of Executive’s employment with the Company, whether or not made, conceived or
developed during regular business hours; or (ii) after termination of
Executive’s employment If based on Confidential Information. Executive agrees
that all such Creations are the sole property of the Company or any other entity
designated by it, and, to the maximum extent permitted by applicable law, any
copyrightable Creation will be deemed a work made for hire. If the State of
Employment is California, Executive UNDERSTANDS THAT THIS PARAGRAPH DOES NOT
APPLY TO ANY CREATION WHICH QUALIFIES FULLY UNDER THE PROVISIONS OF SECTION 2870
OF THE LABOR CODE OF THE STATE OF CALIFORNIA, A COPY OF WHICH IS ATTACHED BELOW.
Executive understands that nothing in this Agreement is intended to expand the
scope of protection provided to Executive by Sections 2870 through 2872 of the
California Labor Code.



B.
DISCLOSURE. Executive agrees to disclose promptly and fully to Executive’s
immediate supervisor at the Company, and to hold in confidence for the sole
right, benefit and use of Company, any and all Creations made, conceived or
developed by Executive (either alone or jointly with others) during Executive’s
employment with the Company, or within one (1) year after the termination of
Executive’s employment if based on Confidential Information. Such disclosure
will be received and held in confidence by the Company. In addition, Executive
agrees to keep and maintain adequate and current written records on the
development of all Creations made, conceived or developed by Executive (either
alone or jointly with others) during Executive’s period of employment or during
the one year period following termination of Executive’s employment, which
records will be available to and remain the sole property of the Company at all
times.



C.
ASSIST WITH REGISTRATION. Executive agrees that Executive will, at the Company’s
request, promptly execute a written assignment of title for any Creation
required to be assigned by Section B. Executive further agrees to perform,
during and after Executive’s employment, all acts deemed



For purposes of this Agreement, ABM includes ABM Industries Incorporated and its
affiliated and subsidiary companies. Executive understands and agrees that
Executive’s employer may be a subsidiary of ABM Industries Incorporated and not
ABM Industries Incorporated.

--------------------------------------------------------------------------------

EXHIBIT 10.1


necessary or desirable by the Company to assist it (at its expense) in obtaining
and enforcing the full benefits, enjoyment, rights and title throughout the
world In the Creation assigned to the Company pursuant to Section B. Such acts
may include, but are not limited to, execution of documents and assistance or
cooperation in legal proceedings. Should the Company be unable to secure
Executive’s signature on any document necessary to apply for, prosecute, obtain,
or enforce any patent, copyright, or other right or protection relating to any
Creation, whether due to Executive’s mental or physical incapacity or any other
cause, Executive hereby irrevocably designates and appoints the Company and each
of its duly authorized officers and agents as Executive’s agent and
attorney-in-fact, to undertake such acts in Executive’s name as if executed and
delivered by Executive, and Executive waives and quitclaims to the Company any
and all claims of any nature whatsoever that Executive may not have or may later
have for infringement of any intellectual property rights in the Creations. The
Company will compensate Executive at a reasonable rate for time actually spent
by Executive at the Company’s request on such assistance at any time following
termination of Executive’s employment with the Company.


CALIFORNIA LABOR CODE
SECTION 2870-2872


2870. (a) Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer’s
equipment, supplies, facilities, or trade secret information except for those
inventions that either:


1.
Relate at the time of conception or reduction to practice of the Invention to
the employer's business, or actual or demonstrably anticipated research or
development of the employer; or



2.    Result from any work performed by the employee for the employer.


(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.


2871. No employer shall require a provision made void and unenforceable by
Section 2870 as a condition of employment or continued employment. Nothing in
this article shall be construed to forbid or restrict the right of an employer
to provide in contracts of employment for disclosure, provided that any such
disclosures be received in confidence, of all of the employee’s inventions made
solely or jointly with others during the term of his or her employment, a review
process by the employer to determine such issues as may arise, and for full
title to certain patents and inventions to be in the United States, as required
by contracts between the employer and the United States or any of its agencies.


2872. If an employment agreement entered into after January 1, 1980, contains a
provision requiring the employee to assign or offer to assign any of his or her
rights in any invention to his or her employer, the employer must also, at the
time the agreement is made provide a written notification to the employee that
the agreement does not apply to an invention which qualifies fully under the
provisions of Section 2870. In any suit or action arising thereunder, the burden
of proof shall be on the employee claiming the benefits of its provisions.








For purposes of this Agreement, ABM includes ABM Industries Incorporated and its
affiliated and subsidiary companies. Executive understands and agrees that
Executive’s employer may be a subsidiary of ABM Industries Incorporated and not
ABM Industries Incorporated.